           Case 1:19-cr-00053-RP Document 1-1 Filed 03/07/19 Page 1 of 1




 Sealed
                                                                                           II-,.
 Unsealed       X                   Personal Data Sheet    USAO#                               2014R17551
                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS

                                                                        RELATED CASE_YES X NO
                                                                                        CASE NO.

County:        TRAVIS             AUSTIN                    Division                  Judge:
           3/7/2019                                            SSN: REDACTED
Date:                      Mag       none                                                  FBI#:
                           Ct.#

Case No.:                                             Assistant U. S. Attorney:       Alan M. Bale

Defendant:          DENIS CALABRESE                                         Date of
                                                                             Birth: REDACTED

Address:

Citizenship:                 United States                        Mexican                        Other

Interpreter Needed:                                                     Language


Defense Attorney:                                                        Employed
                        Richard B. Kuniansky
Address of Attorney:                                                                           Appointed

Defendant is:           In Jail               Where:

                        On Bond                Amt. of Bond                    Where:

Date of Arrest:                                                             Bench Warrant Needed

Prosecution By:                                  Information X                                 Indictment

Offense (Code & Description):       26 U.S.C. 7201          Tax Evasion

Offense Is:                                  Felony     X              Misdemeanor

Maximum Sentence:        5 years imprisonment; $250,000 fine; 3          year TSR; $100 SA
Penalty is Mandatory:       Special Assessment only                     Yes       X             No

Remarks:
